Title: To James Madison from Thomas Jefferson, 13 July 1810
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello July 13. 10.
I return you mr. Bassette’s letter & think you may safely tell him we possess no Dutch accounts of Virginia. We have De Laët; but it is a folio volume of Latin, & I have no doubt a good translation will sell well. I have not examined De Bry’s collection to see if that contains any Dutch account. That is in 3. folio volumes of Latin, and certainly will not take off one single reader from mr. Bassette’s work. I have not sent for my Merinos till you should have settled the claims of others on them. If the lamb is to remain ours, it will be at your choice to keep it or not, returning the first ewe lamb in exchange. I come perfectly into your idea that if any accident shall put either of us out of the breed, the other shall put him in again with either a male or female of full blood or both if necessary, & this to be indefinite in point of time, because even after we have a tolerable stock, a total loss is not unexampled. In the mean time I am inclosing a lot of 5. or 6. acres with a fence dog-proof, on a plan of mr. Randolph’s taking only half the rails a common fence does, with some more labour, so as to be on the whole about equal in expence. I have recieved every thing I could desire in Livingston’s case except Moreau’s Memoire. Wirt, Hay & Tazewell are engaged in the defence. They desired of me to furnish them the grounds of defence. This has obliged me to study the case thoroughly, to place all the points on paper, with my own views of them & the authorities in their support. This is the more tedious, as the authorities being in few hands, & being in Latin, French, & Spanish entirely, are obliged to be copied in the body of the work. It has raised my rough draught to 8. sheets of letter paper. It is cruel to propose to you to read this, and yet I have three reasons for doing so. 1. The suit is an attack on the administration, and in a delicate point. I do not think myself free therefore to urge or omit any point of defence they would disapprove; & therefore I think to submit it also to mr. Smith & mr. Gallatin. 2. I know how much it will gain by such views as you will suggest. 3. I think it will be a great satisfaction to you to see how clear a case it is. A clearer never came before a court. I have a trip to Bedford on hand, but shall defer it till I have copied this, which will take me 8. or 10. days, at 2. or 3. hours a day given to it, shall have sent it to you for perusal & followed it myself to pay my respects to you. My absence will be of a month. I have a pair of Shepherd’s dogs for Dr. Thornton. He desired me to send them to mr. Gooch’s your overseer who would keep them till mr. Barry or your waggon would be going to Washington. But as you will probably have a rider coming weekly to Montpelier, & the dogs lead well both, I should think he might carry them conveniently for a small premium from the doctor. I shall send them when I send for the sheep. They are most valuable dogs. Their sagacity is almost human, and qualifies them to be taught any thing you please. Accept my affectionate salutations for mrs. Madison & yourself.
Th: Jefferson
